DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Shekhawat teaches applying a vibrational input signal from both the probe and the sample simultaneously, which is contrary to the language of amended claim 1 requiring the vibrational input signal be applied exclusively from a location of the transducer. Similarly, Prater, et al (U.S. Patent Application Publication 2008/0276695 A1) teaches applying an input signal from both the probe and the sample.
Quate, et al (U.S. Patent 5,319,977) teaches applying an input signal exclusively from a location of the transducer (210), and sensing, while the probe tip is in contact with the surface of the sample, an output signal indicative of motion of the probe tip due to vibrations at the surface induced by the vibrational input signal, wherein the vibrational input signal comprises a first signal component having a frequency of at least 50 MHz, wherein the vibrational input signal is input modulated using a second signal component (abstract: the second signal component is the reflected or transmitted signal through the sample); however, Quate does not teach that the second signal component has a modulation frequency below 5 MHz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        11 February 2021